NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-2, 4-13 and 15 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a first electrical switch electrically connected to the secondary winding and the control device; a second electrical switch electrically connected to the secondary winding, the control device, and the first electrical switch; and a capacitor electrically connected to a control terminal of the first electrical switch, to hold the first electrical switch ON in the step of discharging the control device as cited with the rest of the claimed limitations.
Claims 4-9 are allowed based on the dependency from claim 1.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious a first electrical switch electrically connected to the secondary winding and the control device; a second electrical switch electrically connected to the secondary winding, the control device, and the first electrical switch; and a capacitor electrically connected to a control terminal of the first electrical switch, to hold first electrical switch ON when discharging the control device as cited with the rest of the claimed limitations.
Claims 11-13 and 15 are allowed based on the dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842